NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 16-3885
                                ___________

                           CYNTHIA M. YODER,
                                          Appellant

                                      v.

 WELLS FARGO BANK, N.A.; ISMAE HERNANDEZ, V.P. LOAN DOCUMENTS;
  STEVENS & LEE, A STEVENS & LEE/GRIFFIN COMPANY; STEVENS & LEE
LAWYERS AND CONSULTANTS; MS. STACEY SCRIVANI, ESQ.; MR. CRAIG A.
HIRNEISEN, ESQ.; PHELAN HALLINAN & SCHMIEG, L.L.P.; JUSTIN M. SCHIFF,
CURRENT ATTORNEY, DOCKET 11-11974; JENINE REBECCA DAVEY, UNITED
     STATES BANKRUPTCY COURT PHILADELPHIA, PA; MS. JENNIFER
  GORCHOW, BANKRUPTCY ATTORNEYS; MS. COURTENAY R. DUNN; MR.
JOSEPH SCHALK; WILENTZ GOLDMAN & SPITZER; MR. DANIEL BERNHEIM,
  ESQ., ATTORNEYS FOR PHELAN HALLINAN & SCHMIEG, L.L.P.; COUNTY
SHERIFF DEPARTMENT; CAROLYN B. WELSH; MERSCORP HOLDINGS, INC.;
    MERSCORP, INC.; MORTGAGE ELECTRONI CHESTER REGISTRATION
    SYSTEM, INC.; SHARON MCGANN HORSTKAMP; CHESTER COUNTY
 RECORDER OF DEEDS; MR. RICK LOUGHERY; MR. LAWRENCE STENGEL;
   BB&T CORPORATION, MERGER QUESTIONS (888-822-6634) FORMERLY
   SUSQUEHANNA PATRIOT BANK; MR. EDWARD GRIFFITH; DAWSON R.
   MUTH, ESQ. (SOLICITOR FOR SHERIFF OFFICE OF CHESTER COUNTY);
          GOLDBERG, MEANIX, MCCALLIN & MUTH; USA BANK
                  ____________________________________

                On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                      (D.C. Civil Action No. 2:16-cv-04721)
             District Judge: Honorable Nitza I. Quiñones Alejandro
                  ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                                July 3, 2017

         Before: VANASKIE, SHWARTZ and FUENTES, Circuit Judges
                               (Opinion filed: July 12, 2017)

                                       ___________

                                        OPINION*
                                       ___________


PER CURIAM

       Cynthia Yoder appeals pro se from the District Court’s October 3, 2016 order

dismissing her complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For the reasons that

follow, we will affirm that order.

                                             I.

       Because we write primarily for the parties, we discuss the background of this case

only briefly. Yoder is the daughter of Rance and Darlene Strunk, and she holds power of

attorney for them. In 2011, Wells Fargo initiated mortgage foreclosure proceedings

against the Strunks in Pennsylvania state court. Since that time, the District Court has

entertained multiple pro se lawsuits brought by Yoder and the Strunks against Wells

Fargo and others relating to the mortgage foreclosure.

       The District Court dismissed the first lawsuit in 2012 for failure to satisfy Federal

Rule of Civil Procedure 8(a)(2)’s requirement that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” The District Court


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
dismissed the second and third lawsuits in 2013 and 2014, respectively, for failure to

satisfy Rule 8(a)(2) and because the claims were barred by the doctrine of res judicata.

The District Court dismissed the fourth lawsuit in March 2016, once again invoking the

doctrine of res judicata.1 No appeal was taken from the first lawsuit, and we affirmed the

District Court’s judgment in each of the three subsequent cases. See Yoder v. Wells

Fargo Bank, N.A., 566 F. App’x 138, 142 (3d Cir. 2014) (per curiam); Strunk v. Wells

Fargo Bank, N.A., 614 F. App’x 586, 589 (3d Cir. 2015) (per curiam); Strunk v. Wells

Fargo Bank, N.A., 669 F. App’x 609, 610 (3d Cir. 2016) (per curiam).2

       In August 2016, Yoder, acting alone, filed another lawsuit in the District Court

relating to the mortgage foreclosure. The District Court granted her accompanying

application to proceed in forma pauperis and screened the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B).3 On October 3, 2016, the District Court dismissed Yoder’s

complaint without leave to amend, concluding that the complaint was malicious under

§ 1915(e)(2)(B)(i),4 that any new claims brought against the judges who handled the


1
  Yoder was not a plaintiff in the 2014 and 2016 cases.
2
  Yoder also filed a lawsuit in Pennsylvania state court, raising claims against the
attorneys who had represented Wells Fargo in the foreclosure proceedings. In 2012, the
state court entered judgment in the defendants’ favor.
3
  Under this statute, a district court shall dismiss a complaint if it is “frivolous or
malicious,” “fails to state a claim on which relief may be granted,” or “seeks monetary
relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
4
  The District Court stated that Yoder’s complaint

              essentially duplicates the claims and allegations raised in her
              and her parents’ prior lawsuits even though those prior
              complaints were rejected by the courts. In light of the fact
                                             3
earlier state and federal cases were barred by the doctrine of judicial immunity, and that

[the court] “cannot discern any other basis for [a] plausible claim that is not precluded.”

(Dist. Ct. Mem. entered Oct. 3, 2016, at 8.) This timely appeal followed.5

                                             II.

       Yoder’s appellate brief does not challenge the District Court’s conclusion that her

latest complaint is malicious under § 1915(e)(2)(B)(i). Accordingly, we deem that issue

waived. See Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26

F.3d 375, 398 (3d Cir. 1994) (“An issue is waived unless a party raises it in [her] opening

brief, and for those purposes a passing reference to an issue will not suffice to bring that

issue before this court.”) (internal quotation marks omitted); see also Emerson v. Thiel

Coll., 296 F.3d 184, 190 n.5 (3d Cir. 2002) (per curiam) (applying waiver doctrine to pro

se appeal). On the other hand, Yoder’s brief appears to preserve a challenge to the

District Court’s conclusion that the doctrine of judicial immunity barred her claims

alleging that her rights were violated by the judges who presided over the earlier

litigation. Nevertheless, that challenge lacks merit. See Azubuko v. Royal, 443 F.3d

302, 303 (3d Cir. 2006) (per curiam) (“A judicial officer in the performance of his duties


              that this is now the sixth case filed by Yoder and/or her
              parents concerning essentially the same subject matter, this
              Court concludes that the complaint filed amounts to an abuse
              of process which may be dismissed as malicious.

(Dist. Ct. Mem. entered Oct. 3, 2016, at 6-7.)
5
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                                              4
has absolute immunity from suit and will not be liable for his judicial acts.”). To the

extent that Yoder contends that the District Judge who presided over the current action

was biased against her, we see no evidence of any bias.6 We have considered the

remaining arguments raised in Yoder’s brief and conclude that none of them entitles her

to relief here.

       In light of the above, we will affirm the District Court’s October 3, 2016 order

dismissing Yoder’s complaint.




6
 Any dissatisfaction that Yoder might have with the District Judge’s decision is not a
basis for the District Judge’s recusal. See Securacomm Consulting, Inc. v. Securacom
Inc., 224 F.3d 273, 278 (3d Cir. 2000).
                                              5